internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-112387-00 cc tege eoeg teb date date legend state authority county state dollar_figuret year year dear this is in response to a request submitted by county for an extension of time under sec_301_9100-1 of the procedure and administration regulations to file form_8328 in order to make a carryforward election under sec_146 of the internal_revenue_code facts and representations in october of year the state authority responsible for allocating the bond volume_cap for state reallocated unused bond cap volume to certain issuers of this amount dollar_figuret was allocated to county for issuance of single family mortgage revenue bonds due to the late allocation of state’s unused bond volume_cap and perceived unfavorable conditions in the bond market during the fourth quarter of year the county decided to carry forward the year allocation to the following year year state authority had expressly authorized county to carry forward its allocation of the bond volume_cap county had never received bond volume_cap allocations from state that were not used by the end of the year of allocation consequently its personnel were unfamiliar with the requirements to carry forward unused volume_cap and county did not timely file a form_8328 on june of year in connection with due diligence for the issuance of bonds utilizing the carried forward volume_cap bond counsel discovered that the form_8328 was not filed on june of year county filed this request for a ruling that the county be granted an extension of time to file a form_8328 with respect to the dollar_figuret volume_cap allocation by state as of the date the ruling_request was filed the failure to make the regulatory election had not been discovered by the internal_revenue_service law and analysis sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes sec_146 requires the issuing authority to identify the purpose for which the carryforward is elected and to specify the portion of which is to be a carryforward for each such purpose sec_146 defines carryforward_purpose to mean four different purposes including the purpose of issuing qualified_mortgage bonds or mortgage credit certificates the sec_146 election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 through c i of the regulations set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonable and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower taxpayer liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted county is granted an extension of time to file form_8328 which includes the dollar_figuret volume_cap allocation for year until the earlier of days from the date of this letter_ruling or the date of bonds issued to utilize the carried forward amount this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the authority’s authorized representative sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities
